DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of  group I invention (claim  1-10) in the reply filed on 11/23/2021 is acknowledged.
Claim 11 and 12 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/23/2021.
Specification
The disclosure is objected to because of the following informalities: firstly,  the instant specification also appears first describing “the catalytically active component includes Formula 1 having a magnesium-based spinel structure” (see specification para. [0015]),  but also describes catalytically active component being selected from the group consisting of ruthenium, palladium, rhodium, platinum, nickel and any mixture thereof and catalyst support being a magnesium-based spinel structure (see specification para. [0019]-[0022], example 1-2).  The applicant is required to correct such contradictory sections for the catalyst, whether is the support being magnesium-based spinel or the catalytically active component comprising a magnesium-based spinel structure.  Secondly, instant specification describes the catalytically active component may be supported on the support in a form of a metal salt solution (para. 
 Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In this case, claim 1 first recites “catalyst comprising a catalytically active component and a support”, then recites “the catalytically active component includes Formula 1 having a magnesium-based spinel structure” which appears to refer the catalytically active component being a magnesium based spinel structure.   But its depending claims 2-4 appears to refer catalytically active component being selected from the group consisting of ruthenium, palladium, rhodium, platinum, nickel and any mixture thereof and catalyst support being a magnesium-based spinel structure.  The instant specification also appears first describing “the catalytically active component includes Formula 1 having a magnesium-based spinel structure” (see specification para. [0015]),  but also describes catalytically 
Claim 7 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In this case, claim 7 recites “the catalytically active component is supported on the support in a form of a metal salt solution”,  one of ordinary skill in the art is uncertain how the catalytically active component being supported on the support in a form of a metal salt solution because such metal salt solution often being used as precursor to impregnate or coat or deposited onto the support, then the metal salt solution supported support would go through drying and calcining to form the desired catalyst composition (see instant specification example 2).    It appears to one of ordinary skill in the art that such catalytically active metal salt being supported on the support in a form of a metal salt solution is only forming a catalyst precursor (i.e. an intermediate) for the claimed catalyst composition.  Therefore, one of ordinary skill in the art cannot ascertain the metes and bounds of such claimed limitation. 
Claim 10 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In this case,  In this case, claim 10 recites a Mg/Al molar ratio of 1:0.0625 to 1:0.5, but its parent claim recited magnesium aluminum spinel in the catalyst appears based on Formula I appears having a Mg/Al molar ratio being 0.1:2 to 1:2 ( i.e. 0.05 to 0.5).   Therefore,  claim 10 recited Mg/Al molar ratio does not further limit its parent claimed formula required Mg/Al molar ratio.   Applicant may 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 10 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Zhou et al. (Liquid-Phase Partial Hydrogenation of Benzene over Ru/MgAl2O4 Catalyst: Effect of Calcination Temperature of MgAl2O4, Chinese Journal of Catalysis, Vol 32 No. 9 (2011) 1537-1544) (For applicant’s convenience, English translation has been provided hereof for citations). 
Zhou et al. teaches a catalyst comprising ruthenium (Ru) as an active ingredient which is supported in a MgAl2O4 ( i.e. a magnesium based spinel structure) support for partial hydrogenation of benzene having a spinel structure (abstract, 

	Regarding claim 1,  Zhou et al teaches every and each limitation of claim 1, thus claim 1 is anticipated by Zhou et al. 
	Regarding claim 2 and 4, Zhou et al already teaches such limitations as discussed above. 
	Regarding claim 3, Zhou et al. further discloses Ru content being 8% by weight (page 5 first para.). 
	Regarding claim 5, Zhou et al. does not require MgAl2O4 ( i.e. a magnesium based spinel structure) support comprising MgO, therefore 0% by weight of MgO contained in the spinel support. 
	Regarding claim 6, Zhou et al. further discloses the catalyst being particles (page 6 lines 3-7, Fig. 6-7, page 6 first para-page 7). 
	Regarding claim 7, Zhou et al. teaches using ruthenium salt solution to support Ru onto the spinel support (page 4 last para.-page 5 first para.) and Ru being supported onto the magnesium spinel support. 
	Regarding claim 10,  Zhou et al. teaches MgAl2O4 wherein molar ratio of Mg/Al is 1:2, while Al/Mg ratio being 1:0.5 (page 3 last para-page 4 first para.). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (Liquid-Phase Partial Hydrogenation of Benzene over Ru/MgAl2O4 Catalyst: Effect of Calcination Temperature of MgAl2O4, Chinese Journal of Catalysis, Vol 32 No. 9 (2011) 1537-1544) as applied above, and in view of Dath et al (US2004/0232049).
Regarding claim 8,  Zhou et al. does not expressly teach the catalyst being an egg-shell type catalyst. 
However, an egg-shell type catalyst is a type of a catalyst generally used during a hydrogenation process, which is shown by Dath et al (para. [0040], [0049]).  It would have been obvious for one of ordinary skill in the art to adopt such well-known egg-shell 
Regarding claim 9,  Zhou et al. further discloses the Ru/MgAl2O4 catalyst has a pore volume of 0.22-0.40 cm3/g, and a BET specific surface area of 48-64 m2/g (see table 1). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JUN LI/           Primary Examiner, Art Unit 1759